Citation Nr: 1616929	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-27 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (IU) for the period prior to June 1, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to January 1974, December 2004 to September 2005, and from May 2006 to November 2007. His last term of service included combat service in Iraq. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas that denied the benefits sought on appeal. An October 2015 rating decision granted IU, effective June 1, 2009.

An April 2011 rating decision adjudicated a claim of entitlement to increased ratings for a cervical spine disability, right foot 1st metatarsal joint, bilateral hearing loss, sinusitis, and allergic rhinitis. The Veteran appealed the decision, and a Statement of the Case (SOC) was issued in May 2014. There is no indication in the claims file that the Veteran perfected his appeal by submission of a Substantive Appeal. Hence, those issues are not before the Board and will not be addressed in the decision below. See, 38 C.F.R. §§ 19.32, 20.200 (2015).

An April May 2009 rating decision granted an increased rating for a post-operative left ankle and left foot disability, and denied an increased rating for PTSD, and the Veteran appealed. A May 2012 rating decision granted an increased rating from 
10 to 20 percent for the left ankle/foot disability, and from 10 to 70 percent for the PTSD, both effective in November 2007. The rating decision informed the Veteran that the action on the left ankle was a full grant of benefits; and, a SOC on the PTSD rating was issued in May 2012. The Veteran submitted a Substantive Appeal (VA Form 9) in response to the May 2012 SOC in August 2012. A June 2014 letter informed the Veteran that his Form 9 was not accepted, as it was untimely. 
See 38 C.F.R. § 20.302 (2015). There is no indication in the claims file that the Veteran has appealed the determination of the timeliness of his appeal of the issue. See 38 C.F.R. § 19.34 (2015). Hence, that issue is not before the Board and will not be addressed in the decision below.

A November 2014 rating decision denied entitlement to service connection for a headaches disorder and numbness and tingling of both upper extremities and the Veteran appealed the decision in March 2015 via submission of VA Form 21-0958. Although there is no indication that a Statement of the Case (SOC) has been issued, see Manlincon v. West, 12 Vet. App. 238 (1999), the RO issued the Veteran an Appeals Process Letter in June 2015, and the Veteran elected the decision review officer process. Hence, the Board discerns no need to remand to the RO for issuance of an SOC.


FINDING OF FACT

Prior to June 1, 2009, the Veteran was still gainfully employed.


CONCLUSION OF LAW

The requirements for IU for the period prior to June 1, 2009 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met in this appeal. Prior to issuance of the May 2009 rating decision, via an April 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records, VA, and non-VA records are in the claims file, to include the records associated with the grant of benefits by the Social Security Administration (SSA). Neither the Veteran nor his representative asserts that there are other records to obtain. In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) , for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule. See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

At the time of the Veteran's appeal of this issue, his total combined rating prior to June 1, 2009 was 30 percent. As a result of the May 2012 rating decision, however, it is 80 percent, which meets the requirements for consideration of the issue under the General Rating Schedule. 38 C.F.R. § 4.16(a).

There really is no need for a lengthy discussion of this issue, as the facts are not in dispute. In October 2007, the Veteran was notified via official U.S. Air Force (USAF) correspondence that he would be placed on the Permanently Disability Retired List, effective November 1, 2007. (07/16/2009 VBMS entry-Third Party Correspondence). This action ensued as a result of the Veteran's post-operative left ankle disability which rendered him physically unfit to perform his military duties.

The Veteran was a USAF Reserve technician, which meant that, as part of his reserve position, he also was part of the Federal Civil Service. The positions went hand-in-hand; he could not occupy the latter without occupying the former. Subsequently, an undated letter informed the Veteran that, effective June 1, 2009, he would be removed from the Federal Civil Service for non-performance reasons. (02/18/2010 VBMS entry-Third Party Correspondence). The Veteran submitted his October 2008 claim for IU in anticipation of his unemployment after the effective dates of those actions.

As the October 2015 rating decision notes, however, and the Veteran's formal claim (VA Form 21-8940) confirms (which-despite the RO's requests, he did not submit until October 2014), he continued in the Civil Service, and received the pay for his grade, until June 1, 2009. As a result of the above noted sequence of events, the SSA awarded disability benefits effective the same date as VA.

The Veteran was still in active service one year prior to VA's receipt of his claim, albeit only for one month. 38 C.F.R. § 3.400(o)(2). As a result of his dual status, he was a Federal civil servant until June 1, 2009. It matters not whether the Veteran in fact performed his titled duties of Heavy Equipment Repair Inspector, as the evidence shows that he reported for work and he was still paid. The Board notes that the February 2009 fee-basis mental examination report reflects that the Veteran reported that he while he took days off intermittently due to his PTSD stress, his relationship with his supervisor and co-workers was fair. (02/03/2009 VBMS entry- VA examination). Hence, he was working at that time as a heavy equipment inspector and had been doing so since discharge.

In light of all of the above, the Board finds that the preponderance of the evidence shows that the Veteran was gainfully employed prior to June 1, 2009. Thus, he is not entitled to IU prior to that date. 38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. 

In addition to PTSD, rated at 70-percent disabling, prior to June 2009, the Veteran's left ankle disability was rated at 20 percent; and, his right 1st metatarsal joint with heel spur, tinnitus, and hypertension at 10-percent each. His cervical spine disability and bilateral hearing loss were rated noncompensable, as were his sinusitis and allergic rhinitis. The October 2015 rating decision does not indicate that IU was granted primarily due to the PTSD. Hence, the Board infers that IU was granted due to the cumulative impact of the Veteran's service-connected disabilities. Even if the Veteran's IU was based solely on his PTSD, the Board notes that the combined disability rating for his remaining service-connected disorders (as listed above) do not combined to 60 percent.  Thus, there is no factual basis for further action by the Board, to include consideration of entitlement to special monthly compensation. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008); 38 C.F.R. § 3.350.

ORDER

Entitlement to a total disability rating based on IU for the period prior to June 1, 2009 is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


